                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 PO-19-05063-GF-JTJ

              Plaintiff,                   VIOLATION:
                                           7353927
       vs.                                 Location Code: M13

 VINCENT E. GHAZAR,                        ORDER

              Defendant.


      Based upon the United States’ unopposed motion to accept the defendant’s

payment of a $170 fine and $30 processing fee for violation 7353927 (for a total of

$200), and for good cause shown,

      IT IS ORDERED that the $200 fine ($170 fine and $30 processing fee) paid

by the defendant is accepted as a full adjudication of violation 7353927.

      IT IS FURTHER ORDERED that the bench warrant issued on August 8,

2019 is QUASHED.

      DATED this 4th day of September, 2019.
